         Case 3:18-cr-03677-W Document 57 Filed 06/27/19 PageID.473 Page 1 of 4



     DAVID D. LESHNER
 1
     Attorney for the United States
 2   Acting under Title 28, U.S.C. Section 515
     EMILY W. ALLEN (Cal. Bar No. 234961)
 3
     W. MARK CONOVER (Cal. Bar No. 236090)
 4   PHILLIP L.B. HALPERN (Cal. Bar No. 133370)
 5   BRADLEY G. SILVERMAN (D.C. Bar No. 1531664)
     Assistant United States Attorneys
 6   U.S. Attorney’s Office
 7   880 Front Street, Room 6293
     San Diego, CA 92101
 8   Telephone: (619) 546-9738
 9   Email: emily.allen@usdoj.gov

10 Attorneys for the United States
11
                               UNITED STATES DISTRICT COURT
12
                           SOUTHERN DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,                 Case No. 18CR3677(1)-W
15                Plaintiff,                   UNITED STATES’ RESPONSE TO
16          v.                                 MOTION TO DISMISS COUNTS TWO,
                                               THREE, AND FORTY-FIVE OF THE
17   DUNCAN D. HUNTER,                         INDICTMENT FOR VIOLATION OF THE
                                               STATUTE OF LIMITATIONS
18
                  Defendant.
19
20
21         The United States of America, by and through its counsel David D. Leshner, Attorney
22 for the United States, and Emily W. Allen, W. Mark Conover, Phillip L.B. Halpern, and
23 Bradley G. Silverman, Assistant U.S. Attorneys, hereby files its response to Defendant’s
24 motion to dismiss Counts Two, Three, and Forty-Five of the Indictment as time-barred by the
25 statute of limitations (Doc. No. 43) (filed Jun. 24, 2019).
26
27
28

                                                   1
         Case 3:18-cr-03677-W Document 57 Filed 06/27/19 PageID.474 Page 2 of 4




 1                                                I.
 2                                       INTRODUCTION
 3        On August 21, 2018, defendant Duncan D. Hunter (“Hunter” or “the defendant”) and
 4 his wife Margaret Hunter were charged in a 60-count Indictment alleging that the Hunters
 5 pilfered funds donated by citizens in order to support a profligate lifestyle and pay numerous
 6 outstanding bills beginning at least as early as January 2010 and continuing through at least
 7 April 2016. See generally Indictment, Doc. No. 1. The Hunters’ criminal acts included
 8 illegally using campaign funds to purchase hotel rooms, airline tickets and upgrades, meals
 9 and food, and entertainment expenses for vacations for themselves and their friends and
10 family, and extended internationally, including “more than $14,000 for a family Thanksgiving
11 vacation in Italy in November 2015.” Indictment ¶ 21(15)(i). Margaret Hunter has entered a
12 guilty plea to Count One of the Indictment, pursuant to a plea agreement. Trial against Hunter
13 is set to begin on September 10, 2019.
14        The defendant seeks dismissal of Counts Two and Three of the Indictment charging
15 him with wire fraud in violation of 18 U.S.C. §§ 1342 and 2, and Count Forty-Five of the
16 Indictment charging him with falsifying campaign finance-related records in violation of 18
17 U.S.C. §§ 1519 and 2. He claims these counts are time-barred because the conduct alleged in
18 these counts occurred before August 21, 2013 – i.e., more than five years before the August
19 21, 2018, Indictment. Def. Mot. at 3; see also 18 U.S.C.A. § 3282 (establishing five-year
20 statute of limitations). Put differently, the defendant claims that dismissal is warranted
21 because these counts were brought 37, 121, and 123 days too late.1
22        The defendant’s motion must be denied. By Court Order entered pursuant to 18 U.S.C.
23 § 3292, the running of the statute of limitations was suspended for a period of 180 days, which
24 extends the statute of limitations period to 5 years and 180 days. Because the conduct alleged
25
26
27   1
         Counts Two and Three relate to conduct occurring on April 20, 2013, and April 22,
28 2013, respectively. Count Forty-Five concerns conduct dated July 15, 2013.

                                                  2
         Case 3:18-cr-03677-W Document 57 Filed 06/27/19 PageID.475 Page 3 of 4




 1 in the counts occurred within 5 years and 180 days of the Indictment, Counts Two, Three, and
 2 Forty-Five are timely.
 3                                                 II.
 4                                           ARGUMENT
 5         Title 18, United States Code, Section 3292 provides that, upon application of the United
 6 States, the Court shall issue an order to suspend the running of the statute of limitations for a
 7 period of up to three years when an official request has been made for evidence in a foreign
 8 country. Section 3292(a)(1) provides:
 9         Upon application of the United States, filed before return of an indictment,
           indicating that evidence of an offense is in a foreign country, the district court
10         before which a grand jury is impaneled to investigate the offense shall suspend
11         the running of the statute of limitations for the offense if the court finds by a
           preponderance of the evidence that an official request has been made for such
12
           evidence and that it reasonably appears, or reasonably appeared at the time the
13         request was made, that such evidence is, or was, in such foreign country.
14 18 U.S.C. § 3292. The period of suspension begins on the date the official request was made,
15 and ends on the date the foreign authority takes final action on the request—but shall not
16 exceed six months. Id. at § 3292(b), (c)(2).
17         Prior to the return of the Indictment, the United States filed an ex parte Application
18 pursuant to 18 U.S.C. § 3292, requesting that the Court issue an order suspending the running
19 of the statute of limitations on account of an official request, made during the course of the
20 investigation underpinning the charges, by the Office of International Affairs of the United
21 States Department of Justice to an “authority of a foreign country” in Italy for evidence located
22 in Italy. See Exhibit 1 (Order Granting United States’ Ex Parte Application Pursuant to 18
                  2
23 U.S.C. § 3292). Then-Chief Judge Barry T. Moskowitz granted that application on July 14,
24 2018, and ordered that the running of the statute of limitations for the offenses under
25
           2
26         At the time the defendant filed this motion, the United States first realized that the
   defense did not have copies of the ex parte, under seal Application and Order. The United
27 States produced copies of the relevant pleadings, pursuant to the Protective Order (Doc. No.
28 18) (entered Aug. 28, 2018), which authorizes disclosure of sealed materials, on June 26, 2019.

                                                    3
        Case 3:18-cr-03677-W Document 57 Filed 06/27/19 PageID.476 Page 4 of 4




1 investigation by the grand jury, including wire fraud and falsification of records, be suspended
2 for 180 days. Id. Taking those additional days into account, the charges were timely filed.
3                                               III.
4                                         CONCLUSION
5        For the foregoing reasons, the Court should deny Defendant’s motion to dismiss Counts
6 Two, Three, and Forty-Five of the Indictment.
7
         DATED: June 27, 2019
8
                                                       Respectfully submitted,
9
10                                                     DAVID D. LESHNER
                                                       Attorney for the United States
11
12                                                     s/ Emily W. Allen
                                                       EMILY W. ALLEN
13                                                     W. MARK CONOVER
14                                                     PHILLIP L.B. HALPERN
                                                       BRADLEY G. SILVERMAN
15                                                     Assistant U.S. Attorneys
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
Case 3:18-cr-03677-W Document 57-1 Filed 06/27/19 PageID.477 Page 1 of 4




                    EXHIBIT
                       1
Case 3:18-cr-03677-W Document 57-1 Filed 06/27/19 PageID.478 Page 2 of 4




                                                         HG-PLEADINGS-001344
Case 3:18-cr-03677-W Document 57-1 Filed 06/27/19 PageID.479 Page 3 of 4




                                                         HG-PLEADINGS-001345
Case 3:18-cr-03677-W Document 57-1 Filed 06/27/19 PageID.480 Page 4 of 4
